Shaw, C. J.
The court are of opinion that the charge of the judge of the court of common pleas was strictly correct. If a publication be libellous, that is, be such as to bring the person libelled into hatred, contempt and ridicule amongst the people, malice is presumed from the injurious act. But by Rev. Sts. c. 133, $ 6, “ in every prosecution for writing or publishing a libel, the defendant may give in evidence, in his defence upon the trial, the truth of the matter contained in the publication charged as libellous; provided, that such evidence shall not be deemed a sufficient justification, unless it shall be further made to appear, on the trial, that the matter charged to be libellous was published with good motives, and for justifiable ends.” Nothing can be more explicit. The judge, therefore, was right in directing the jury that, after the publication had been shown to have been made by the defendant, and to be libellous and malicious, the burden was on the defendant, not only to prove the truth of the matter charged as libellous, but likewise that it was published with good motives, and for justifiable ends.
We are also satisfied that the judge was right in his description or definition of legal malice ; that it is not malice in its popular sense, viz. that of hatred and ill will to the party libelled, but an act done wilfully, unlawfully, and in violation of the just rights of another. Ante, 104, 105. 1 Stark on Slander, (Wendell’s ed.) 191.

Exceptions overruled.